 1

 2                                 UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                  ***
 5    UNITED STATES OF AMERICA,                               Case No. 2:18-cr-00150-RFB-NJK
 6                        Plaintiff,
              v.
 7                                                                         ORDER

 8    RAUL SOTO-MEJIA,
 9                       Defendant.
10

11

12           Before the Court is Mr. Soto-Mejia’s Motion to Dismiss [ECF No. 21] the Indictment in
13   this case, for the reasons stated below the Court GRANTS the Motion to Dismiss.
14

15      I.         Factual Findings
16           Based upon the record, including the joint stipulation of fact submitted by the parties [ECF
17   No. 41], the Court makes the following factual findings. Mr. Soto-Mejia was encountered by
18   immigration officials on February 7, 2018 in California. On that same day, February 7, the
19   Department of Homeland Security issued a Notice to Appear for Removal Proceedings (NTA)
20   against Soto-Mejia. The Notice to Appear stated that Soto-Mejia was to appear before an
21   immigration judge on a date and time “[t]o be set” and at a place “[t]o be determined.” Soto-Mejia
22   was personally served with the Notice to Appear at 10400 Rancho Road in Adelanto, California,
23   92401. The Notice to Appear contained allegations and provided a potential legal basis for Soto-
24   Mejia’s removal from the United States. The Notice to Appear was filed with the Immigration
25   Court in Adelanto, California on February 12, 2018.
26           On February 27, 2018 an order advancing the removal hearing was served on a custodial
27   officer for Soto-Mejia. On February 27, 2018, a letter entitled “Notice of Hearing in Removal
28   Proceedings” addressed to Soto-Mejia at the Adelanto Detention Facility on 10250 Rancho Road
                                                      1
 1   in Adelanto, California, 92301 was served on a custodial officer for Soto-Mejia. The letter

 2   indicated that a hearing before Immigration Court was scheduled for March 7, 2018 at 1:00 p.m.

 3   The Notice of Hearing did not reference the nature or basis of the legal issues or charges for the

 4   removal proceedings. The Notice of Hearing also did not reference any particular Notice to

 5   Appear.

 6             On March 7, 2018, the “Order of the Immigration Judge” indicates that Soto-Mejia

 7   appeared at the Immigration Court hearing and that he was ordered removed from the United States

 8   to Mexico.      Soto-Mejia was deported on March 8, 2018.          Subsequently, Soto-Mejia was

 9   encountered in the United States again and was ordered removed on March 19, 2018. The March

10   19 Order, as a reinstate of the prior order, derived its authority to order removal from the March 7

11   Order. The Indictment in this case explicitly references and relies upon the March 7 and March

12   19 removal orders as a basis for establishing a violation of 8 U.S.C. § 1326 by Soto-Mejia.

13

14      II.       Legal Standard

15             Since a prior order of removal is a predicate element of 8 U.S.C. § 1326, a defendant may

16   collaterally attack the underlying removal order. United States v. Ubaldo-Figueroa, 364 F.3d

17   1042, 1047 (9th Cir. 2004). To prevail on such a collateral challenge to a deportation order, the

18   individual must demonstrate that (1) he exhausted any administrative remedies he could have used

19   to challenge the order (or is excused from such exhaustion); (2) the deportation proceedings

20   deprived the individual of judicial review (or is excused from seeking judicial review); (3) the

21   entry of the order was fundamentally unfair. 8 U.S.C. 1326(d); Ramos, 623 F.3d at 680.

22             A removal order is “fundamentally unfair” if (1) an individual’s due process rights were

23   violated by defects in the underlying proceeding, and (2) the individual suffered prejudice as a

24   result. Ubaldo-Figueroa, 364 F.3d at 1048.

25

26      III.      Discussion

27             The Defendant argues that this case must be dismissed because his criminal prosecution

28   derives from a defective immigration proceeding in which the immigration court did not have
                                                       2
 1   jurisdiction to commence removal proceedings against him because the Notice to Appear initiating

 2   the proceeding was defective. He argues that the March 7 Order is thus void as the immigration

 3   court did not have jurisdiction to issue an order. He further argues that, as the initial March 7,

 4   2018 deportation order is void, the subsequent reinstatement removal order of March 19, 2018 is

 5   also void as it derived its authority from the March 7 Order. Specifically, Soto-Mejia argues that

 6   the initial Notice to Appear that issued in his case did not include a time and location for the

 7   proceeding. Relying upon the United States Supreme Court’s recent decision in Pereira v.

 8   Sessions, 138 S.Ct. 2105 (2018), Soto-Mejia argues that a notice to appear must contain a location

 9   and time for a removal hearing in order to create jurisdiction for the immigration court. Id. at 2110.

10   As the Notice to Appear in this case did not contain such information, the immigration court,

11   according to Soto-Mejia, did not have jurisdiction to issue a removal or deportation order.

12          The government responds with several arguments. First, the government argues that Soto-

13   Mejia waived his argument regarding jurisdiction—claiming that it is personal rather subject

14   matter jurisdiction which is at issue—by not raising a jurisdictional objection in the immigration

15   proceeding and conceding to the immigration court’s jurisdiction by appearing. Second, the

16   government avers that the immigration court’s jurisdiction is determined by the federal regulations

17   and that the Notice to Appear in this case contained the information it must pursuant to those

18   regulations to vest the immigration court with jurisdiction. See 8 C.F.R. §§ 1003.14(a), 1003.15(b)

19   and (c). Third, the government argues that the holding in Pereia is limited to the cases in which a

20   court must determine the validity of a particular notice to appear as it relates to the triggering of

21   the “stop-time rule.” Id. at 2116. Fourth, the government argues that there is no prejudice to Soto-

22   Mejia as any defect was cured by the Notice of Hearing and Soto-Mejia’s participation in the

23   removal proceedings. The Court rejects all of the government’s arguments.

24          A. The Removal Orders of March 7 and March 19 Violated Due Process As the

25              Immigration Court Lacked Subject Matter Jurisdiction

26          The Court finds that Supreme Court’s holding in Pereira to be applicable and controlling

27   in this case.   First, the Court finds pursuant to the plain language of the regulations that the

28   jurisdiction of the immigration court “vests” only “when a charging document is filed with the
                                                       3
 1   Immigration Court.” 8 C.F.R. §1003.14. A “Notice to Appear” is such a “charging document.”

 2   Id. at § 1003.13. Relying upon the reasoning of Pereira, this Court finds that the definition of a

 3   “Notice to Appear” is controlled by statute and not regulation, as the Supreme Court expressly

 4   rejected in Pereira the regulation-based interpretation by the Board of Immigration Appeals in

 5   Matter of Camarillo, 25 I. & N. Dec. 644 (2011). Pereira, 138 S. Ct. at 2111-14. And, pursuant

 6   to Pereira, a Notice to Appear must include the time and location for the hearing. Id. at 2114-17.

 7   As the Notice to Appear in this case failed to include the time and location for the hearing, the

 8   immigration court did not have jurisdiction to issue its March 7 deportation order.

 9          The Court rejects the government’s argument that Soto-Mejia waived his jurisdictional

10   argument by not raising it earlier and by participating in the underlying immigration proceeding.

11   The government’s argument conflates personal jurisdiction with subject matter jurisdiction. Soto-

12   Mejia’s argument is founded upon his assertion that the immigration court lacked subject matter

13   jurisdiction and not personal jurisdiction. Subject matter jurisdiction is a limitation on “federal

14   power” that “cannot be waived” so “a party does not waive the requirement [of subject matter

15   jurisdiction] by failing to challenge jurisdiction early in the proceedings.” Ins. Corp. of Ireland v.

16   Compagnie des Bauxites, 456 U.S. 694, 702-03 (1982). Moreover, the plain language of the

17   regulation establishing the immigration court’s jurisdiction explicitly notes that an immigration

18   court’s authority only “vests” with the filing of a “charging document” and the regulation makes

19   no reference to a waiver exception to this requirement for subject matter jurisdiction. 8 C.F.R. §

20   1003.14(a).

21          The Court also rejects the government’s argument that the holding in Pereira is limited to

22   cases determining the applicability of the stop-time rule. As noted, the Supreme Court’s holding

23   in Pereira was based upon the plain language of the text of 8 C.F.R. §§ 1003.13 and 1003.14 and

24   8 U.S.C. § 1229(a). Pereira, 138 S. Ct. at 2111-13. Section 1003.13 specifies which documents

25   can constitute a “charging document” for immigration proceedings after April 1, 1997. The parties

26   all concede in this case that the only document in this record that is a “charging document” is the

27   Notice to Appear. Id. The Court in Pereira explained that the text of Section 1229(a) lays out the

28   statutory definition of and requirements for a “Notice to Appear” which includes the time and
                                                       4
 1   location for the hearing. 138 S. Ct. at 2114. The Supreme Court unambiguously proclaimed: “A

 2   putative notice to appear that fails to designate the specific time or place of the noncitizen’s

 3   removal proceedings is not a ‘notice to appear under section 1229(a).”’” Id. at 2113-14

 4   (emphasis added). While the Supreme Court applied this definition to the determination of the

 5   applicability of the stop-time rule, the express language of this holding does not suggest any

 6   limitation on the Court’s definition of what is and is not a “Notice to Appear” under Section

 7   1229(a) with respect to the requirement for the notice to contain a time and location.

 8          There is no basis to assume or conclude that the definition of a “Notice to Appear” under

 9   Section 1229(a) would be different without reference to the stop-time rule. That is because the

10   fundamental question that the Supreme Court was answering in Pereira is whether a notice must

11   contain the time and location of the hearing to be a “notice to appear” under Section 1229(a). 138

12   S. Ct. at 2113-17. In answering this foundational question, the Court did not rely upon the stop-

13   time rule to determine the definition of a notice to appear under Section 1229(a). To the contrary,

14   the Court spent considerable time explaining why consideration of the stop-time rule’s “broad

15   reference” to all of the paragraphs of Section 1229(a) did not alter the fact that the essential

16   definition of and requirements for the notice arise in the first paragraph. 138 S. Ct. at 2114 (noting

17   that the “broad reference to §1229(a) is of no consequence, because as even the Government

18   concedes, only paragraph (1) bears on the meaning of a ‘notice to appear’”). This first paragraph

19   requires that the notice contain the time and location for the removal proceeding.

20          The Court is also unpersuaded that a defect in a “Notice to Appear” can be ‘cured’ as the

21   government suggests by the filing and/or serving of the Notice of Hearing on Soto-Mejia. That is

22   because such an argument is contrary to the plain text of the regulation, Section 1003.14(a), which

23   unequivocally states that an immigration court’s jurisdiction only “vests” or arises with the filing

24   of a “charging document.” A Notice of Hearing is not one of the “charging documents” referenced

25   in Section 1003.13. A Notice of Hearing cannot therefore commence an immigration proceeding

26   by subsequently providing a time and location for a removal hearing. Consequently, if the

27   immigration court’s jurisdiction never arose because the Notice to Appear was invalid, then there

28   is no proceeding in which a Notice of Hearing could properly be filed. There is nothing to cure.
                                                       5
 1           Moreover, the Court also finds that the Notice of Hearing in this case did not reference a

 2   specific Notice to Appear. Indeed, the government conceded and the Court finds that the Notice

 3   of Hearing form does not generally, or in this case, reference a prior specific Notice to Appear and

 4   it does not contain information about the legal issues or charges which serve as a basis for the

 5   removal proceedings. The two documents only common identifying information is the A-file

 6   number of the particular person—Soto-Mejia in this case. This means that if an individual had

 7   multiple potential charges or legal issues related to his immigration status, the Notice of Hearing

 8   could not inform him about which charges were at issue in the upcoming hearing and the Notice

 9   of Hearing could be filed months or years after the Notice to Appear. Indeed, this is the very

10   reason that the Supreme Court in Pereira rejected the argument that the “Notice to Appear” did not

11   have to include the time and location of the removal proceeding, because that would defeat the

12   ultimate objective of requiring notice—allowing the person to prepare for the hearing and

13   potentially consult with counsel. 138 S. Ct. at 2114-15. As the Court noted, if there was no

14   requirement for this information “the [g]overnment could serve a document labeled ‘notice to

15   appear’ without listing the time and location of the hearing and then, years down the line, provide

16   that information a day before the removal hearing when it becomes available.” Id. at 2115. Under

17   such an interpretation “a noncitizen theoretically would have had the ‘opportunity to secure

18   counsel,’ but that opportunity will not be meaningful” as the person would not truly have the

19   opportunity to consult with counsel and prepare for the proceeding.” Id. As a Notice of Hearing,

20   like the one here, is not explicitly connected to a particular Notice to Appear and the associated

21   charges, the Court finds that it cannot serve to ‘cure’ a defective Notice to Appear such as in this

22   case.

23           B. The Defendant Suffered Prejudice1

24           The Court further finds that the Soto-Mejia suffered prejudice as a result of the defect in

25   the underlying proceeding. Specifically, he was subjected to removal twice based upon the initial

26
     1
27    The Court finds that Soto-Mejia is not required to have exhausted any possible administrative remedies,
     because (a) the Supreme Court decision in Pereira issued after his March 7, 2018 proceeding and (b) defects
28   as to subject matter jurisdiction may be raised at any time. Compagnie des Bauxites, 456 U.S. at 702-03.

                                                         6
 1   March 7 Order which the immigration court did not have jurisdiction to issue. The government’s

 2   argument that Soto-Mejia was not prejudiced because he “participated” in the removal proceedings

 3   misses the point. It is immaterial if he participated in the proceedings. He suffered prejudice by

 4   the issuance of the deportation orders because the immigration court lacked jurisdiction to order

 5   his removal on March 7, 2018.

 6

 7      IV.      Conclusion

 8            For the reasons stated, the Court finds that the March 7 and March 19 deportation orders

 9   are void due to the immigration court’s lack of jurisdiction. As these orders are void, the Court

10   finds that the government cannot establish a predicate element—the prior removal or deportation

11   of Soto-Mejia—of the sole offense in the Indictment. The Indictment in this case must therefore

12   be dismissed.

13            Accordingly,

14            IT IS HEREBY ORDERED that the Motion to Dismiss is GRANTED. The Indictment

15   in this case is DISMISSED. The Clerk of Court shall close this case.

16            IT IS FURTHER ORDERED that, as this Court has no authority to detain Defendant

17   Soto-Mejia pursuant to this case, he is ORDERED IMMEDIATELY RELEASED.

18

19            DATED this 6th day of December, 2018.

20
                                                          ______________________________
21                                                        RICHARD F. BOULWARE, II
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                     7
